Citation Nr: 1231235	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of compression fractures L1 and T5, currently rated 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from June 1993 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for residuals of compression fractures L1 and T5.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In his August 2012 Brief in support of the Veteran's claim, the Veteran's representative argued that the Veteran's most recent evaluation of his back disability was more than five years old.  Additionally, although the Veteran was afforded another VA examination in January 2009 in conjunction with a separate claim, it did not provide a complete assessment of the Veteran's back disability.  In this regard, the Board observes that the January 2009 examination was conducted in conjunction with the Veteran's claims for entitlement to a compensable evaluation for residuals of a left femur fracture and entitlement to a total disability rating based on individual unemployability due to service-connected disability.  In the examination report, the clinician specifically stated that he had evaluated the Veteran's back disability in May 2007 and that it was not possible for him to estimate the Veteran's functional impairment due to his back disability without a new "2507 for his spine examination worksheet."  He also noted that he would be able to evaluate the Veteran's functional impairment after that.  However, no further evaluations were scheduled for the Veteran.  

Additionally, in his August 2012 Brief, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  This issue was previously adjudicated by the RO in a February 2009 rating decision and a timely notice of disagreement was not submitted by the Veteran or his representative.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Since the Veteran's claim for an increased rating for his back disability remains pending, and the Veteran's representative has alleged that his back disability prevents him from working, the Board finds that the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability must be addressed once again.  

Consequently, the Board finds that a remand is necessary so that another VA examination may be scheduled for the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2011).  Ongoing VA medical records and any additional evidence to support the claims should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action: 
1.  Provide the Veteran with a letter satisfying VA's duties under the Veterans Claims Assistance Act (VCAA) to notify and assist him in substantiating the total disability rating based on individual unemployability due to service-connected disability claim.  Afford the Veteran an appropriate period in which to respond to the VCAA notice.  

2.  Contact the Veteran and request that he provide, or identify, any relevant personnel records from any previous employers as to the reasons for his termination(s).  Any authorization necessary to obtain such records should be obtained from the Veteran.  Afford the Veteran an appropriate period in which to provide any relevant personnel records.  

3.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected back disability since April 2007.  After securing the necessary release(s), the RO should obtain any outstanding records.  

4.  After the above has been accomplished, schedule the Veteran for a VA spine examination to ascertain the current severity his service-connected residuals of compression fractures L1 and T5.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should examine the Veteran, review the Veteran's claims folder and provide all necessary clinical factors required in a "2507 spine examination worksheet."  All necessary special studies or tests are to be accomplished.  

The examiner must elicit from the Veteran and record, a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (back disability and left leg disability) alone render him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.  If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Then, adjudicate the Veteran's claim for an increased rating for his service-connected back disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If either benefit sought is denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


